DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the second non final office action on the merits of Application No. 16/876,587 filed on 05/18/2020. Amendment filed on 01/29/2021 has been acknowledged. Claims 1-17 as originally filed, are currently pending and have been considered below. Claims 1 and 10 are independent claim. Claim 9, 11 and 12 have been amended. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no KR10-2019-0114874, filed on 09/18/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Satoru et al. (W0 212117914 A1)(hereinafter “Satoru”) in view of  Heuver (US 2020/0256457 A1) and further in view of Oishi et al. (EP 2151602 A1) (hereinafter “Oishi”).  
Regarding claim 1, Satoru et al. teaches  a clutch apparatus for a hybrid electric vehicle (Fig. 1, e.g. 1) for selectively connecting a torque of a motor (Fig. 1, e.g. 3) and an engine (Fig. 1, e.g. 2) to an input shaft (Fig. 1, e.g. 15) of a transmission (Fig. 1, e.g. 7), the clutch apparatus comprising:
a rotor hub (Fig. 2, e.g. 39 C, 36a, 36) fixed to a rotor (Fig. 1, e.g. 3a)  of the motor (Fig. 1, e.g. 3). 
a hub connection member (Fig. 2, e.g. 39, 39 b, 39a) fixed to an internal side of a rotor hub (Fig. 1, e.g. 39c), wherein the hub connection member includes an engagement end portion (Fig. 2, e.g. 39a)   protrudingly formed in an axial direction of the rotor hub from a radially innermost portion of the hub connection member, rotatably mounted on a damper output shaft (Fig. 2, e.g. 13) through an internal circumference of the engagement end portion, and rotatably supported by a supporting end (Fig. 2, e.g. 27a) formed at a front case (Fig. 2, e.g. 27) in the axial direction through an external circumference of the engagement end portion;
a plurality of clutch plates (Fig. 2, e.g. 19)  spline-coupled with an internal circumference of the rotor hub (Fig. 2, e.g. 36);
a clutch hub (Fig. 2, e.g. 35) mounted at an internal side of the rotor hub and having an internal side portion (Fig. 2, e.g. 13b) fixed  (see annotated figure below) to the damper output shaft;   

a clutch connection member (Fig. 2, e.g. 37), an external circumferential end portion of which is fixed with the internal circumference of the rotor hub, and an internal circumferential end portion of which is spline-coupled (see the annotated figure below) with the input shaft (Fig. 2, e.g. 15) and is formed with a support protrusion (Fig. 2, e.g. 37a). 
a clutch piston (Fig. 2, e.g. 40) unit mounted between the clutch hub (Fig. 2, e.g. 35) and the clutch connection member (Fig. 2, e.g. 37) and forming a hydraulic pressure acting chamber (Fig. 2, e.g. 47) with the clutch connection member to control engagement of the plurality of clutch plates (Fig. 2, e.g. 19) and the plurality of clutch disks (Fig. 2, e.g. 17).
Satoru et al. lacks the specific teaching wherein an external circumferential end portion of a clutch connection member is spline-coupled with the internal circumference of the rotor hub (Fig. 2, e.g. 36a) and a support protrusion supported in an axial direction of the rotor hub by a first step wall.  However, Satoru teaches a support protrusion (Fig. 2, e.g. 37a) is mounted in an axial direction of the rotor hub by a first step wall (see annotated figure below of claim 1) formed at the input shaft (Fig. 2, e.g. 15);
Heuver teaches a similar clutch apparatus for a hybrid vehicle comprising an external end portion of which is spline-coupled (Fig. 2, e.g. 229) with the internal circumference of the rotor hub (Fig. 2, e.g. 224). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the invention to modify Sarotu et al. to employ spline-couple interface between the 
Oishi et al. (EP 2151602 A1) teaches a similar clutch apparatus wherein a clutch connection member (e.g. 72, fig. 6) has support protrusion that is supported by a step wall formed at the input shaft (e.g. 54, see the annotated figure B).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Sarotu et al. to employ support between the first step wall of the input shaft and the support protrusion of the clutch connecting member in view of Oishi so that the support protrusion is axially positioned by the shoulder of the shaft. 


    PNG
    media_image1.png
    389
    1193
    media_image1.png
    Greyscale

                                                             Figure A: Annotated figure 2 of Satoru


    PNG
    media_image2.png
    933
    1857
    media_image2.png
    Greyscale
     

                                                Figure A: Annotated figure 6 of Oishi
As modified, the clutch apparatus would have a clutch connection member, an external circumferential end portion of which is spline- coupled with the internal circumference of the rotor hub, and an internal circumferential end portion of which is spline-coupled with the input shaft while being supported in the axial direction by a first step wall formed at the input shaft.
Regarding claim 2, Satoru et al. teaches the clutch apparatus of claim 1, wherein a bearing (Fig. 2, e.g. 45) is mounted between the damper output shaft (Fig. 2, e.g. 13) and the engagement end portion (Fig. 2, e.g. 39a).
Regarding claim 3, Satoru et al. teaches the clutch apparatus of claim 1, wherein the clutch piston unit includes: 
a clutch piston (Fig. 2, e.g. 40) forming the hydraulic pressure acting chamber (Fig. 2, e.g. 47) with a sealing end portion (Fig. 2, e.g. 37b) and the internal circumferential end portion (Fig. 
a retainer (Fig. 2, e.g. 41) having an internal side portion supported by the internal circumferential end portion of the clutch connection member (Fig. 2, e.g. 37a) and an external side portion (see annotated figure below of claim 3)  slidably connected to an extended end portion of the clutch piston; and

    PNG
    media_image3.png
    509
    677
    media_image3.png
    Greyscale

an elastic member (Fig. 2, e.g. 43) mounted between the clutch piston and the retainer and providing a restoring force to the clutch piston.
Regarding claim 4, Satoru et al. teaches the clutch apparatus of claim 3, wherein a first sealing is mounted between the clutch piston (Fig. 2, e.g. 40) and the sealing end portion (Fig. 2, e.g. 37b) of the clutch connection member. (e.g. see the annotated figure below of claim 4)


    PNG
    media_image4.png
    462
    882
    media_image4.png
    Greyscale


Regarding claim 5, Satoru et al. teaches the clutch apparatus of-claim 3, wherein a second sealing is mounted between the clutch piston (Fig. 2, e.g. 40) and the internal circumferential end portion of the clutch connection member (Fig. 2, e.g. 37a). (e.g. see the annotated figure above of claim 4)
Regarding claim 6, Satoru et al. teaches the clutch apparatus of claim 3, wherein the retainer (Fig. 2, e.g. 41) is supported in the axial direction by a snap ring mounted at the internal circumferential end portion (Fig. 2, e.g. 37a) of the clutch connection member. (e.g. see the annotated figure above of claim 4)
Regarding claim 7, Satoru et al. teaches the clutch apparatus of claim 1, wherein
the clutch connection member includes a second step wall (see the annotated figure below of claim 7) at the internal circumferential end portion; and wherein a bearing (Fig. 2 e.g. 50) is mounted between the second step wall and the damper output shaft and the second step wall is rotatably supported by the damper output shaft via the bearing.

    PNG
    media_image5.png
    303
    888
    media_image5.png
    Greyscale

Regarding claim 8, Satoru et al. teaches the clutch apparatus of claim 1, wherein a support protrusion is formed at the internal circumferential end portion of the clutch connection member (Fig. 2, e.g. 37a) to be supported by the first step wall formed at the input shaft (Fig. 2, e.g. 15). (e.g. see the annotated figure below of claim 8)

    PNG
    media_image6.png
    335
    605
    media_image6.png
    Greyscale


Regarding claim 9, Satoru et al. teaches the clutch apparatus of claim 1, wherein a bearing (Fig. 2, e.g. 45) is disposed between the hub connection member (Fig. 2, e.g. 39a) and the damper output shaft (Fig. 2, e.g. 13) and the hub connection member is rotatably support by the damper output shaft via the bearing.
Regarding claim 10, Satoru et al. teaches  a clutch apparatus for a hybrid electric vehicle (Fig. 1, e.g. 1) for selectively connecting a torque of a motor (Fig. 1, e.g. 3) and an engine (Fig. 1, e.g. 2) to an input shaft (Fig. 1, e.g. 15) of a transmission (Fig. 1, e.g. 7), the clutch apparatus comprising:
a hub connection member (Fig. 2, e.g. 39, 39 b, 39a) fixed to an internal side of a rotor hub (Fig. 2, e.g. 39 C, 36a, 36) the motor and rotatably (Fig. 1, via bearing e.g. 45) mounted on a damper output shaft (Fig. 2, e.g. 13) 
a plurality of clutch plates (Fig. 2, e.g. 19)  spline-coupled with an internal circumference of the rotor hub (Fig. 2, e.g. 36);
a clutch hub (Fig. 2, e.g. 35) mounted at an internal side of the rotor hub and having an internal side portion (Fig. 2, e.g. 13b, see annotated figure below)  fixed to the damper output shaft; 
a plurality of clutch disks (Fig. 2, e.g. 17) alternatingly mounted between the plurality of clutch plates (Fig. 2, e.g. 19) and spline-coupled with an external circumference of the clutch hub (Fig. 2, e.g. 36);
a clutch connection member (Fig. 2, e.g. 37), an external circumferential end portion of which is fixed with the internal circumference of the rotor hub, and an internal circumferential end portion of which is spline-coupled (see annotated figure below) with the input shaft (Fig. 2, e.g. 15) and is formed with a support protrusion (Fig. 2, e.g. 37a) supported in an axial direction of the rotor hub by a first step wall ( see annotated figure below) formed at the input shaft (Fig. 2, e.g. 15); 

Satoru et al. lacks the specific teaching wherein an external circumferential end portion of a clutch connection member is spline-coupled with the internal circumference of the rotor hub (Fig. 2, e.g. 36a) and a support protrusion supported in an axial direction of the rotor hub by a first step wall.  However, Satoru teaches a support protrusion (Fig. 2, e.g. 37a) is mounted in an axial direction of the rotor hub by a first step wall (see annotated figure below of claim 1) formed at the input shaft (Fig. 2, e.g. 15);
Heuver teaches a similar clutch apparatus for a hybrid vehicle comprising an external end portion of which is spline-couple (Fig. 2, e.g. 229) with the internal circumference of the rotor hub (Fig. 2, e.g. 224). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the invention to modify Sarotu et al. to employ spline-couple interface between the rotor hub and clutch connecting member in view of Heuver in order to provide a rotational energy to be transferred between the components since this is a simple substation of one known connection to a rotor hub for another to yield predictable results (see MPEP 2141) and in this case would allow for an easy manufacturing process by eliminating welding, heat shrinking, press fitting, application of adhesives, etc.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Sarotu et al. to employ support between the first step wall of the input shaft and the support protrusion of the clutch connecting member in view of Oishi so that the support protrusion is axially positioned by the shoulder of the shaft. 


    PNG
    media_image1.png
    389
    1193
    media_image1.png
    Greyscale

                                                             Figure A: Annotated figure 2 of Satoru


    PNG
    media_image2.png
    933
    1857
    media_image2.png
    Greyscale
     

                                                Figure B: Annotated figure 6 of Oishi
As modified, the clutch apparatus would have a clutch connection member, an external circumferential end portion of which is spline- coupled with the internal circumference of the rotor hub, and an internal circumferential end portion of which is spline-coupled with the input shaft while being supported in the axial direction by a first step wall formed at the input shaft.
Regarding claim 11, Satoru et al. teaches the clutch apparatus of claim 10, wherein 
the hub connection member (Fig. 2, e.g. 39, 39 b, 39a) is rotatably mounted on a damper output shaft (Fig. 2, e.g. 13) through an internal circumference of an engagement end portion  (Fig. 2, e.g. 39a)   protrudingly formed in the axial direction from a radially innermost portion of the hub connection member,  and is rotatably supported by a supporting end  portion (Fig. 2, e.g. 27a) formed at a front case (Fig. 2, e.g. 27) in the axial direction through an external circumference of the engagement end portion; 

Regarding claim 12, Satoru et al. teaches the clutch apparatus of claim 10, wherein a second bearing (Fig. 2, e.g. 45) is disposed between the hub connection member (Fig. 2, e.g. 39a) and the damper output shaft (Fig. 2, e.g. 13) and the hub connection member is rotatably support by the damper output shaft via the second bearing.
Regarding claim 13, Satoru et al. teaches the clutch apparatus of claim 10, wherein the clutch piston unit includes: 
a clutch piston (Fig. 2, e.g. 40) forming the hydraulic pressure acting chamber (Fig. 2, e.g. 47) with a sealing end portion (Fig. 2, e.g. 37b) and the internal circumferential end portion (Fig. 2, e.g. 37a) of the clutch connection member (Fig. 2, e.g. 37),DB1/ 110118165.1 10being movable in the axial direction, and having a radially external end portion (Fig. 2, e.g. radially outward-most end of 40) for selectively acting on the plurality of clutch plates (Fig. 2, e.g. 19);
a retainer (Fig. 2, e.g. 41) having an internal side portion supported by the internal circumferential end portion of the clutch connection member (Fig. 2, e.g. 37a) and an external side portion (see annotated figure below)  slidably connected to an extended end portion of the clutch piston; and

    PNG
    media_image3.png
    509
    677
    media_image3.png
    Greyscale

an elastic member (Fig. 2, e.g. 43) mounted between the clutch piston and the retainer and providing a restoring force to the clutch piston.
Regarding claim 14, Satoru et al. teaches the clutch apparatus of claim 13, wherein a first sealing is mounted between the clutch piston (Fig. 2, e.g. 40) and the sealing end portion (Fig. 2, e.g. 37b) of the clutch connection member. (e.g. see the annotated figure below of claim 14)

    PNG
    media_image4.png
    462
    882
    media_image4.png
    Greyscale

Regarding claim 15, Satoru et al. teaches the clutch apparatus of-claim 13, wherein a second sealing is mounted between the clutch piston (Fig. 2, e.g. 40) and the internal 
Regarding claim 16, Satoru et al. teaches the clutch apparatus of claim 13, wherein the retainer (Fig. 2, e.g. 41) is supported in the axial direction by a snap ring mounted at the internal circumferential end portion (Fig. 2, e.g. 37a) of the clutch connection member.(e.g. see the annotated figure above of claim 14)
Regarding claim 17, Satoru et al. teaches the clutch apparatus of claim 10, wherein a the clutch connection member forms a second step wall (see the annotated figure in rejection of claim 7) at the internal circumferential end portion; and wherein a bearing (Fig. 2 e.g. 50) is mounted between the second step wall and the damper output shaft and the second step wall is rotatably supported by the damper output shaft (Fig. 2 e.g. 13) via the bearing. 

Remarks and Response
Applicant's arguments filed on January 29, 2021 have been fully considered but they are partially persuasive per the reasons set forth below.

Response to Arguments
Regarding claims 1 and 10, applicant argues “Applicant respectfully submits that Satoru and Heuver, taken individually or combined, fail to teach or suggest a clutch apparatus of the presently claimed invention including a clutch connection member, an internal circumferential end portion of which is spline-coupled with the input shaft while being supported in the axial direction by a first step wall formed at the input shaft, as is called for by claims 1 and 10. 

Heuver fails to disclose such features, as acknowledged by the Examiner because the Examiner cited only Satoru to support such features. See Office Action, page 3, lines 10-16. 
In addition, Applicant respectfully submits that Heuver does not qualify as prior art that can be used in formulating a rejection under 35 U.S.C 102 because Heuver was published on August 13, 2020, which is after the effective filing date of the present application while the present application has a priority date of September 18, 2019 under 35 U.S. C 119. See MEPE 2152.01. For at least these reasons, Applicant respectfully submits that Heuver does not read on as prior art”. DB1/ 118626512.1 7 of 13This is not persuasive. The Heuver reference is published on August 13, 2020 but effectively filed on February 13, 2019 which is before the effective filling date (09/18/2019) of the present application and moreover, the inventor/applicant is different. The current application’s applicant is Hyundai Motor Company and Kia motors corporation while, the prior art applicant is Ford Global Technologies and so as the inventors (see MPEP 2154).  As such the examiner respectfully disagrees.
Applicant argues “Re Satoru 
Satoru fails to disclose such features. The Examiner has taken the position that members 15 and 37 of Satoru may correspond to the input shaft and the clutch connection member of the presently claimed invention, respectively and the portion which circle is drawn as follows, may correspond to the support portion and the first step wall of the presently claimed invention, which is spline-coupled with the member 15 while being supported in the axial direction by a wall formed at the member 15. See Office Action, page 3, lines 10-16. Applicant respectfully disagrees because the portion which circle is drawn in Satoru merely discloses a gap to prevent the members 15 and 37 of Satoru from contacting each other. Applicant respectfully submit that the gap between the members 15 and 37 of Satoru is configured to receive a lubricant oil therebetween. See Satoru, Abstract, and FIG. 2, reproduced below. This is further evident from the fact that the vehicle drive device of Satoru has a clutch (16) for connecting and disconnecting the transmission of power between a connection unit (14), to which an engine is connected, and a transmission device, and this clutch (16) is contained in a clutch housing (20), the interior can be filled with an oil”.DB1/ 118626512.1 9 of 13 
 This is not persuasive since the abstract does not state that there is a gap between the members 15 and 37 to receive the oil and moreover, it defines an interior space as “S” in fig 2 which is not a part of the member 37.  The oil passages as mentioned by Heuver are a-f as shown in fig. 2. As such the examiner respectfully disagrees.
Applicant argues  “ In contrast, Applicant's independent claims 1 and 10 call for a clutch connection member 17, an internal circumferential end portion of which is spline-coupled with the input shaft IS while being supported in the axial direction by a first step wall Fl formed at the input shaft IS. 
See Application, FIG. 2, reproduced below. 
In this structure, since the radially internal portion of the clutch connection member 17 for directly delivering the torque of the motor M to the input shaft IS spline-engaged with the input shaft IS while being abutted by the first step wall F1, a reaction force from the cultch piston 31 and the return spring 35 of the clutch piston unit 30 may be abutted by a simple structural feature. As a result, number of support bearings mounted in the axial direction may 
This is persuasive.  As such the examiner respectfully agrees and submits a second non final office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655